FILED
                            NOT FOR PUBLICATION                               MAR 13 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSE ANTONIO ESCALANTE-                          No. 11-71774
JIMENEZ, AKA Jose Antonio Escalante,
                                                 Agency No. A092-730-905
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 6, 2013**
                                Portland, Oregon

Before: CLIFTON and BEA, Circuit Judges, and MAHAN, District Judge.***

       Jose Antonio Escalante-Jimenez entered the United States in 1976 and

attained temporary resident status in 1988. His temporary resident status was

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James C. Mahan, U.S. District Judge for the District of
Nevada, sitting by designation.
terminated in 1996, and three years later, he was convicted of possession of

cocaine in violation of Oregon law. See Or. Rev. Stat. § 475.992(1) (1999),

renumbered as 475.752(1). At his removal hearing before the Immigration Judge

(IJ), Escalante-Jimenez conceded to “inadmissibility” under section 212 of the

Immigration and Nationality Act (INA), and asked for asylum and other relief. See

INA §§ 212(a)(6)(A)(i); 212(a)(2)(A)(i)(II). The IJ denied relief and ordered

removal, and the BIA affirmed. On petition for review, Escalante-Jimenez argues

that he should be allowed to withdraw his concession and that he is entitled to

asylum. We deny his petition for review.

      Escalante-Jimenez is bound by his pleading-stage concession. The record

does not clearly contradict his concession that he is “inadmissible” for conviction

of a crime related to a controlled substance. See Perez-Mejia v. Holder, 663 F.3d

403, 416-17 (9th Cir. 2011). Escalante-Jimenez has not demonstrated that the

government failed to follow the appropriate statutory procedures to terminate his

temporary residency. If Escalante-Jimenez’s temporary residency was properly

revoked, regulations permit the government to commence “deportation

proceedings” against him. 8 C.F.R. § 245a.2(u)(2)(1). It is not clear that the

government cannot charge an alien who no longer has temporary resident status

with “inadmissibility” in these “deportation proceedings.” And if Escalante-


                                           2
Jimenez was not adequately notified of the termination of his temporary residency,

regulations still permit the government to “exclu[de]” him on certain grounds,

including drug convictions. 8 C.F.R. § 245a.2(u)(2)(i)(A)(3); see also INA §§

245A(d)(2)(B)(ii); 212(a)(2)(A)(i)(II). It is also not clear that “exclusion” does not

encompass “inadmissibility.” The BIA did not err in holding Escalante-Jimenez to

his concession.

      The BIA also did not err in denying asylum. Escalante-Jimenez claims

membership in the group of “Salvadorian nationals who are returning from the

United States after a very long period . . . and who are thus perceived as

vulnerable, wealthy and holding a conflicting political opinion by the gangs.” This

proposed group is too broad and lacks both particularity and social visibility to

qualify Escalante-Jimenez for asylum. See Delgado-Ortiz v. Holder, 600 F.3d

1148, 1151-52 (9th Cir. 2010); Santos-Lemus v. Mukasey, 542 F.3d 738, 745 (9th

Cir. 2008), limited by Henriquez-Rivas v. Holder, No. 09-71571, slip. op. at 25 (9th

Cir. Feb. 13, 2013) (en banc); Ochoa v. Gonzales, 406 F.3d 1166, 1170-71 (9th

Cir. 2005).

      PETITION DENIED.




                                          3